MEMORANDUM**
Balter Leonel Gomez Lopez, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an immigration judge’s denial of his application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and reverse only if the evidence compels a contrary conclusion. Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir.2003). We deny the petition for review.
Substantial evidence supports the BIA’s determination that even if Gomez Lopez established past persecution, the presumption of a well-founded fear of future persecution was rebutted by evidence in the record, particularly the State Department country report indicating that the civil war in Guatemala has ended, Gomez Lopez’s acknowledgment of the same, and the fact that Gomez Lopez successfully relocated to another area in Guatemala prior to his coming to the United States. See id. at 999.
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), Gomez Lopez’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary depar*67ture period was also stayed, nunc pro tunc, as of the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.